DETAILED ACTION 
Response to Arguments
The amendments filed 2/22/2022 have been entered and made of record. 

Applicant's amendments and corresponding arguments filed 2/22/2022 have been fully considered,  but are moot in view of the new ground(s) of rejection because the Applicant has substantially amended at least independent claims 1, 9, and 16:
Re Claim 1, regarding to the amended element in preamble “determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image”, and, 
determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score;
after further considerations, above limitation is rejected with the new ground(s) of rejection further in view of SALTZ (US 20200126207 A1), and further in view of Colley (US 20210090694 A1, DATE FILED: October 18, 2019) because:
SALTZ teaches determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image (see SALTZ: e.g., (see Saltz: e.g., --heterogeneity can exist even within a tissue specimen such that the quality or state of the specimen manifests as non-uniform and/or diverse in character or content), it is likely that a set of input parameters will not perform well across multiple images. It is, therefore, highly desired, and necessary in some cases, to carry out a quality control of such segmentation results.--, and, -- digital histopathology image analysis and other applications implementing image analysis have resulted in the development of numerous detection classification and segmentation methods for nuclei and other micro-anatomic features and structures.  Reliability and performance of such micro-anatomic structure detection, classification and segmentation system and methods vary from specimen to specimen with performance depending on various factors including tissue preparation, staining and imaging.  A robust error assessment stage can play a role in assessing quality of micro-anatomic structure detection, classification and segmentation, and essentially facilitating an end-to-end process for whole slide image analysis and quality control of the image analysis process.--, in [0003]-[0004], [0007], [0044], also see: -- nuclear missiles verses other types missiles) by comparing the results of applying the disclosed process on two different types.  For example, when applied to certain cancer types and their respective cell nuclei, the disclosed quality assessment system and method performs better when applied to the images with less heterogeneity of nuclei appearance and more consistent texture characteristics.--, in [0046]-[0049] {cell and cell nuclei, or nuclear characteristics is cytology}, [0058]; and Table 2,  {“over-segmented”, “Good quality”, and “under -segmented” are examples of quality scores});
and, 
Lindemer and SALTZ are combinable as they are in the same field of endeavor:  using the analyzing medical images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindemer’s method using SALTZ’s teachings by including determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image to Lindemer’s image analysis in order to determine the quality of analyzing slide images of pathology specimen based on one or more artifacts (see Saltz: e.g. in abstract, [0008], [0014], [0019], [0120]-[0121]);
Colley teaches determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score (see Colley: e.g., -- a test suite that instructs the system to query one or more known portions of a record for gender-identifying information, review that information for internal consistency (if more than one portion of the record is considered), and to return that gender as an attribute for the patient may be usable for multiple use cases as a fairly generic test suite.  In another example, the test suite may seek to compare the structured patient data against a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.), to determine whether the patient's data is in-line with those guidelines or reflects a potential error or outlier…. validations may be specific to certain use cases based, e.g., on other data extracted from a patient record.  For example, certain types of cancer are gender-specific.  Thus, a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error" is useful for prostate cancer use cases but not 
for other cancers or diseases.--, in [1460]-[1470]; and, -- A quality assurance engineer may want to compare the output of their manually maintained clinical data test suites against externally sourced content programmatically or on an ad-hoc basis.--, in [1479]), {Colley’s “the structured patient data” read on “the external designation”, and “a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.)” read on “the disease designation”; and the result of a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error", read on rejecting the external designation based on the evaluation};
Lindemer (as modified by SALTZ) and Colley are combinable as they are in the same field of endeavor:  using the machine learning models to analyzing medical data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindemer (as modified by SALTZ)’s method using Colley’s teachings by including determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score to Lindemer (as modified by SALTZ)’s’s quality assessment and control {such as “good quality”, “over-segmented” and “under-segmented” of the medical image and the corresponding medical metadata, such as tissue types, “normal” , “not normal”,  patient complexity indicating a complexity of a medical condition of the patient…etc.,} in order to validate the external disease designation (see Colley: e.g. in [1460]-[1479]; also see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007], [0011]-[0012], [0071]-[0075], and [0083]; also see Saltz: e.g., --a quality assessment system and method directed to predicting segmentation quality of objects associated with prodigious image data at the patch level (for example, a patch is a sub-area of a region of interest in a tissue image slide or other image data), and performs well across a range of images including various types of objects.--, in [0045]-[0046]).


Therefore, amended claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemer (US 20200160510 A1), and in view of SALTZ (US 20200126207 A1), and further in view of Colley (US 20210090694 A1, DATE FILED: October 18, 2019).
Re Claim 1, Lindemer discloses a computer-implemented method for providing automated routing of medical data (see Lindemer: e. g., --Routing logic associated with the PCC computing system routes the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity.--, in abstract, and, --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007]), the method comprising:
determining at least one rule corresponding to at least one condition and at least one receiver (see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007], and [0011]-[0012]);
receiving medical data and associated medical metadata (see Lindemer: e. g., --Routing logic associated with the PCC computing system routes the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity.--, in abstract, and [0007]);
Lindermer however does not explicitly disclose determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image,
SALTZ teaches determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image (see SALTZ: e.g., (see Saltz: e.g., --heterogeneity can exist even within a tissue specimen such that the quality or state of the specimen manifests as non-uniform and/or diverse in character or content), it is likely that a set of input parameters will not perform well across multiple images. It is, therefore, highly desired, and necessary in some cases, to carry out a quality control of such segmentation results.--, and, -- digital histopathology image analysis and other applications implementing image analysis have resulted in the development of numerous detection classification and segmentation methods for nuclei and other micro-anatomic features and structures.  Reliability and performance of such micro-anatomic structure detection, classification and segmentation system and methods vary from specimen to specimen with performance depending on various factors including tissue preparation, staining and imaging.  A robust error assessment stage can play a role in assessing quality of micro-anatomic structure detection, classification and segmentation, and essentially facilitating an end-to-end process for whole slide image analysis and quality control of the image analysis process.--, in [0003]-[0004], [0007], [0044], also see: -- nuclear missiles verses other types missiles) by comparing the results of applying the disclosed process on two different types.  For example, when applied to certain cancer types and their respective cell nuclei, the disclosed quality assessment system and method performs better when applied to the images with less heterogeneity of nuclei appearance and more consistent texture characteristics.--, in [0046]-[0049] {cell and cell nuclei, or nuclear characteristics is cytology}, [0058]; and Table 2,  {“over-segmented”, “Good quality”, and “under -segmented” are examples of quality scores});
Lindemer and SALTZ are combinable as they are in the same field of endeavor:  using the analyzing medical images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindemer’s method using SALTZ’s teachings by including determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image to Lindemer’s image analysis in order to determine the quality of analyzing slide images of pathology specimen based on one or more artifacts (see Saltz: e.g. in abstract, [0008], [0014], [0019], [0120]-[0121]);
although Lindemer as modified by SALTZ further disclose determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule (see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity…the one or more medical image analytics engines are artificial intelligence computing engines configured and trained to perform computer vision analytic techniques on the one or more medical image data structures of the medical image study data to extract corresponding IOCs from the one or more medical image data structures.  In some illustrative embodiments, the complexity classifier is a rules based computing engine that applies a plurality of predefined rules to the extracted features to determine which rules in the plurality of predefined rules have criteria that are satisfied by the extracted features, and wherein the patient complexity is determined based on which rules have criteria satisfied by the extracted features.  In some illustrative embodiments, the complexity classifier comprises a configured and trained neural network that is trained using a supervised training operation to evaluate the extracted features from the medical image metadata data structure and the IOCs extracted from the medical image data, and to generate a patient complexity classification output.--, in [0007]-[0012]; and, -- In the case of a healthcare medical imaging AI tool, there are many possible reasons why a patient's data may be considered to be too complex, or ineligible for AI processing by medical imaging AI tools that have been trained on a more "normal" patient population.  Taking, as an example, a mammogram based medical imaging AI tool, these patients may have medical imaging data that indicates specialized situations, e.g., breast implants, particular types of tumors, or other breast conditions that may be out of the "normal" patient area, where "normal" refers to cases that are more often seen within the context, e.g., those types of patients that are more routine than out of the norm.--, in [0023]); and
Lindemer (as modified by SALTZ) however still do not explicitly disclose above determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score,
Colley teaches determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score (see Colley: e.g., -- a test suite that instructs the system to query one or more known portions of a record for gender-identifying information, review that information for internal consistency (if more than one portion of the record is considered), and to return that gender as an attribute for the patient may be usable for multiple use cases as a fairly generic test suite.  In another example, the test suite may seek to compare the structured patient data against a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.), to determine whether the patient's data is in-line with those guidelines or reflects a potential error or outlier…. validations may be specific to certain use cases based, e.g., on other data extracted from a patient record.  For example, certain types of cancer are gender-specific.  Thus, a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error" is useful for prostate cancer use cases but not 
for other cancers or diseases.--, in [1460]-[1470]; and, -- A quality assurance engineer may want to compare the output of their manually maintained clinical data test suites against externally sourced content programmatically or on an ad-hoc basis.--, in [1479]), {Colley’s “the structured patient data” read on “the external designation”, and “a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.)” read on “the disease designation”; and the result of a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error", read on rejecting the external designation based on the evaluation};
Lindemer (as modified by SALTZ) and Colley are combinable as they are in the same field of endeavor:  using the machine learning models to analyzing medical data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindemer (as modified by SALTZ)’s method using Colley’s teachings by including determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score to Lindemer (as modified by SALTZ)’s’s quality assessment and control {such as “good quality”, “over-segmented” and “under-segmented” of the medical image and the corresponding medical metadata, such as tissue types, “normal” , “not normal”,  patient complexity indicating a complexity of a medical condition of the patient…etc.,} in order to validate the external disease designation (see Colley: e.g. in [1460]-[1479]; also see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007], [0011]-[0012], [0071]-[0075], and [0083]; also see Saltz: e.g., --a quality assessment system and method directed to predicting segmentation quality of objects associated with prodigious image data at the patch level (for example, a patch is a sub-area of a region of interest in a tissue image slide or other image data), and performs well across a range of images including various types of objects.--, in [0045]-[0046]);
Lindemer as modified by SALTZ and Colley further disclose upon determining that the at least one condition of the at least one rule is satisfied, providing, from an originating institution, the medical data to the at least one receiver (see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007], [0011]-[0012], [0071]-[0075], and [0083]).

Re Claim 2, Lindemer as modified by SALTZ and Colley further disclose receiving, in response to the providing, a report from the at least one receiver of the at least one rule (see Lindemer: e. g., --The logic of the cognitive system implements the cognitive operation(s), examples of which include, but are not limited to, question answering, identification of related concepts within different portions of content in a corpus, intelligent search algorithms, such as Internet web page searches, for example, medical diagnostic and treatment recommendations, and other types of recommendation generation, e.g., items of interest to a particular user, potential new contact recommendations, or the like. --, in [0085],  [0101]-[0107], and, -- A medical imaging specialist and/or automated process may generate medical image metadata that is appended to or otherwise linked to the medical image data via the medical imaging computing system 230.  The resulting medical image data and corresponding medical image metadata may be provided to the healthcare cognitive system 200 where the medical image data/metadata is stored in a medical image data corpus 240 for processing in response to an input request.--, in  [0115]-[0117]).

Re Claim 3, Lindemer as modified by SALTZ and Colley further disclose wherein the associated artificial intelligence processing comprises an artificial intelligence based assessment of the medical data (see Lindemer: e. g., Fig. 1, and, --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity…the one or more medical image analytics engines are artificial intelligence computing engines configured and trained to perform computer vision analytic techniques on the one or more medical image data structures of the medical image study data to extract corresponding IOCs from the one or more medical image data structures.  In some illustrative embodiments, the complexity classifier is a rules based computing engine that applies a plurality of predefined rules to the extracted features to determine which rules in the plurality of predefined rules have criteria that are satisfied by the extracted features, and wherein the patient complexity is determined based on which rules have criteria satisfied by the extracted features.  In some illustrative embodiments, the complexity classifier comprises a configured and trained neural network that is trained using a supervised training operation to evaluate the extracted features from the medical image metadata data structure and the IOCs extracted from the medical image data, and to generate a patient complexity classification output.--, in [0007]-[0012]; and, --the PCC engine 150 may be used as an initial evaluation of the patient with regard to various use cases by determining how complex the patient is…the PCC engine 100 may be used to quickly identify, based on medical image data alone, complex patients that need further evaluation by a specialist or follow-up care by a specialist.  The PCC engine 100 may automatically detect and notify the healthcare provider network about this need for follow-up without any human intervention, thereby reducing time and monetary expenditures. --, in [0072]-[0075]).
 
Re Claim 4, Lindemer as modified by SALTZ and Colley further disclose upon the artificial intelligence based assessment of the medical data determining that it cannot accurately diagnose the medical data, providing the medical data to at least one expert (see Lindemer: e. g., -- if a patient is determined to be complex, the patient's medical image study data may be routed to a human subject matter expert that can provide a human evaluation of the complex medical image study data and make a determination as to the most appropriate treatment of the patient.--, in [0012]).

Re Claim 5, Lindemer as modified by SALTZ and Colley further disclose wherein the associated artificial intelligence processing provides the medical data to at least one expert in response to detecting a lack of expertise in the originating institution (see Lindemer: e. g., -- if a patient is determined to be complex, the patient's medical image study data may be routed to a human subject matter expert that can provide a human evaluation of the complex medical image study data and make a determination as to the most appropriate treatment of the patient.--, in [0012], and [0030]).

Re Claim 6, Lindemer as modified by SALTZ and Colley further disclose wherein the medical data comprises at least one whole slide image, at least one static image, at least one patient medical record, at least one physician note, at least one radiological scan, at least one dental note, and/or at least one lab result (see Lindemer: e. g., --the one or more medical image analytics engines are artificial intelligence computing engines configured and trained to perform computer vision analytic techniques on the one or more medical image data structures of the medical image study data to extract corresponding IOCs from the one or more medical image data structures.--, in [0007]-[0012]).

Re Claim 7, Lindemer as modified by SALTZ and Colley further disclose wherein the at least one condition comprises at least one disease type, at least one tissue type, at least one location of a sample, and/or at least one physician assigned to review the medical data at the originating institution rule (see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity…the one or more medical image analytics engines are artificial intelligence computing engines configured and trained to perform computer vision analytic techniques on the one or more medical image data structures of the medical image study data to extract corresponding IOCs from the one or more medical image data structures.  In some illustrative embodiments, the complexity classifier is a rules based computing engine that applies a plurality of predefined rules to the extracted features to determine which rules in the plurality of predefined rules have criteria that are satisfied by the extracted features, and wherein the patient complexity is determined based on which rules have criteria satisfied by the extracted features.  In some illustrative embodiments, the complexity classifier comprises a configured and trained neural network that is trained using a supervised training operation to evaluate the extracted features from the medical image metadata data structure and the IOCs extracted from the medical image data, and to generate a patient complexity classification output.--, in [0007]-[0012]; and, -- In the case of a healthcare medical imaging AI tool, there are many possible reasons why a patient's data may be considered to be too complex, or ineligible for AI processing by medical imaging AI tools that have been trained on a more "normal" patient population.  Taking, as an example, a mammogram based medical imaging AI tool, these patients may have medical imaging data that indicates specialized situations, e.g., breast implants, particular types of tumors, or other breast conditions that may be out of the "normal" patient area, where "normal" refers to cases that are more often seen within the context, e.g., those types of patients that are more routine than out of the norm.--, in [0023]).

Re Claim 8, Lindemer as modified by SALTZ and Colley further disclose wherein the associated medical metadata comprises at least one medical disease type, at least one medical tissue type, at least one medical location of a sample, and/or at least one medical physician assigned to review the medical data (see Lindemer: e. g., --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity…the one or more medical image analytics engines are artificial intelligence computing engines configured and trained to perform computer vision analytic techniques on the one or more medical image data structures of the medical image study data to extract corresponding IOCs from the one or more medical image data structures.  In some illustrative embodiments, the complexity classifier is a rules based computing engine that applies a plurality of predefined rules to the extracted features to determine which rules in the plurality of predefined rules have criteria that are satisfied by the extracted features, and wherein the patient complexity is determined based on which rules have criteria satisfied by the extracted features.  In some illustrative embodiments, the complexity classifier comprises a configured and trained neural network that is trained using a supervised training operation to evaluate the extracted features from the medical image metadata data structure and the IOCs extracted from the medical image data, and to generate a patient complexity classification output.--, in [0007]-[0012]; and, -- In the case of a healthcare medical imaging AI tool, there are many possible reasons why a patient's data may be considered to be too complex, or ineligible for AI processing by medical imaging AI tools that have been trained on a more "normal" patient population.  Taking, as an example, a mammogram based medical imaging AI tool, these patients may have medical imaging data that indicates specialized situations, e.g., breast implants, particular types of tumors, or other breast conditions that may be out of the "normal" patient area, where "normal" refers to cases that are more often seen within the context, e.g., those types of patients that are more routine than out of the norm.--, in [0023]).

Re Claims 9-15, claim 9-15 are the corresponding system claim to claims 1-5, 7-8 respectively.  Claims 9-15 thus are rejected for the similar reasons for claims 1-5, and 7-8. See above discussions with regard to claims 1-5, and 7-8 respectively. Lindemer  as modified by SALTZ and Colley further disclose computer system for providing automated routing of medical data, the computer system comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations of the method (see Lindemer: e. g., Fig. 1, and, --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007], [0011]-[0012], [0071]-[0075], and [0083]).

Re Claims 16-20, claim 16-20 are the corresponding medium claim to claims 1-5, respectively.  Claims 16-20 thus are rejected for the similar reasons for claims 1-5. See above discussions with regard to claims 1-5 respectively. Lindemer as modified by SALTZ and Colley further disclose non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations for providing automated routing of medical data (see Lindemer: e. g., Fig. 1, -- a computer program product comprising a computer useable or readable medium having a computer readable program is provided.  The computer readable program, when executed on a data processing system, causes the data processing system to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiments.--, in [0014]-[0015]; and, --evaluating, by a complexity classifier of the PCC computing system, the extracted features to determine a patient complexity indicating a complexity of a medical condition of the patient.  Furthermore, the method comprises routing, by routing logic associated with the PCC computing system, the one or more medical image data structures and one or more corresponding medical image metadata data structures to one or more downstream patient evaluation computing systems based on the determined patient complexity--, in [0007], [0011]-[0012], [0071]-[0075], and [0083]).





Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667